Exhibit 10.2

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(NON-U.S. AWARDEES)

Unless otherwise defined herein, the capitalized terms used in this Award
Agreement shall have the same defined meanings as set forth in the Trimble
Navigation Limited Amended and Restated 2002 Stock Plan (the “Plan”).

Name:

Address:

You have been awarded the right to receive Common Stock of the Company or a cash
equivalent, subject to the terms and conditions of the Plan and this Award
Agreement, including any special terms and conditions for your country in any
appendix attached hereto (the “Appendix”), as follows:

 

Award Number                               
                                                                 Award Date   
                                                                     
                       Total Number of Restricted Stock Units
Awarded                                                            

Vesting Schedule

One hundred percent (100%) of the Restricted Stock Units subject to this Award
shall vest thirty-six (36) months after the Award Date. Vesting of Restricted
Stock Units shall at all times be subject to your continuing to be a Service
Provider on the applicable date(s) of vesting. Anything in the foregoing to the
contrary notwithstanding, in the event that you cease to be a Service Provider
as a result of your death, the Restricted Stock Units shall become immediately
vested with respect to the number of Restricted Stock Units that would have
vested had you continued as a Service Provider for an additional twenty-four
(24) month period following the date of your death.

Settlement

For each vested Restricted Stock Unit, you shall be entitled to receive (a) a
number of Shares equal to the number of Restricted Stock Units vesting on such
vesting date, or (b) a cash payment equal to the product of the number of
Restricted Stock Units vesting on such vesting date and the Fair Market Value of
one Share on such vesting date or (c) a combination of the foregoing. Such
payment shall be made in the form of Shares, cash or a combination of the
foregoing at the Company’s discretion under the terms of the Plan, on or as soon
as practicable, but no later than 60 days, following the date of vesting.



--------------------------------------------------------------------------------

Forfeiture

Upon the date that you cease to be a Service Provider, for any reason
(including, without limitation, a termination that is deemed to be an “unfair
dismissal” or “constructive dismissal”), all unvested Restricted Stock Units
shall be forfeited. The date of ceasing to be a Service Provider will not be
extended to include any notice of termination or similar period and shall be
considered ceased on the last active day of service for the purposes of the
Plan.

Tax Obligations

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
issuance of Shares upon settlement of the Restricted Stock Units, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you have become subject to tax
in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

 

  (a)

withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or

 

  (b)

withholding from proceeds of the sale of the Shares acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization); or

 

  (c)

withholding in Shares to be issued upon vesting/settlement or from the cash
payment received at settlement (if any) of the Restricted Stock Units.

 

- 2 -



--------------------------------------------------------------------------------

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares, any cash payments receivable at settlement or the proceeds of the sale
of Shares, if you fail to comply with your obligations in connection with the
Tax-Related Items.

NO GUARANTEE OF CONTINUED SERVICE

YOU ACKNOWLEDGE AND AGREE THAT THE VESTING OF RESTRICTED STOCK UNITS PURSUANT TO
THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER
AT THE WILL OF YOUR EMPLOYER (AND NOT THROUGH THE ACT OF BEING HIRED, BEING
AWARDED RESTRICTED STOCK UNITS, OR RECEIVING CASH OR SHARES HEREUNDER). YOU
FURTHER ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH YOUR RIGHT OR
YOUR EMPLOYER’S RIGHT TO TERMINATE YOUR RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE, AND IN ACCORDANCE WITH APPLICABLE LOCAL LAW.

Nature of Grant

In accepting the grant, you acknowledge that:

(1) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(2) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(3) all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;

(4) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your Service Provider relationship at any time;

 

- 3 -



--------------------------------------------------------------------------------

(5) you are voluntarily participating in the Plan;

(6) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Employer, and which
is outside the scope of your employment contract, if any;

(7) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

(8) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Employer, the Company or an Affiliate;

(9) the Restricted Stock Units grant and your participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any Affiliate;

(10) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(11) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws), and, in consideration of the grant, to
which you otherwise are not entitled, you irrevocably agree never to institute
any claim against the Company or the Employer, waive your ability, if any, to
bring any such claim, and release the Company and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and

(12) in the event of termination of your employment (whether or not in breach of
local labor laws), your right, if any, to vest in the Restricted Stock Units
under the Plan will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Administrator shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your Restricted Stock Units grant.

 

- 4 -



--------------------------------------------------------------------------------

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

No Shareholder Rights Prior to Vesting

You shall have no rights of a shareholder (including the right to distributions
or dividends or to vote) unless and until Shares are issued pursuant to the
terms of this Award Agreement.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement and any other Restricted Stock Unit Award materials by and
among, as applicable, the Employer, the Company and any Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

You understand that Data will be transferred to the Company’s broker, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, the Company’s broker and
any other third parties which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. You understand, however,
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

 

- 5 -



--------------------------------------------------------------------------------

Entire Agreement

The Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by you and the Company.

Governing Law/Venue

This Award of Restricted Stock Units and this Award Agreement are governed by,
and subject to, the internal substantive laws, but not the choice of law rules,
of the State of California.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Award Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

Language

If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

Severability

The provisions of this Award Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

Appendix

Notwithstanding any provisions in this Award Agreement, the Restricted Stock
Units shall be subject to any special terms and conditions for your country set
forth in the Appendix. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country
shall apply to you, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
Applicable Laws or facilitate the administration of the Plan. The Appendix
constitutes part of this Award Agreement.

 

- 6 -



--------------------------------------------------------------------------------

Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

BY YOUR SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE BELOW, YOU
AND THE COMPANY AGREE THAT THIS AWARD IS GOVERNED BY THE TERMS AND CONDITIONS OF
THE PLAN AND THIS AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU HAVE REVIEWED THE
PLAN AND THIS AWARD AGREEMENT, INCLUDING THE APPENDIX, IN THEIR ENTIRETY, HAVE
HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS AWARD
AGREEMENT, AND FULLY UNDERSTAND ALL PROVISIONS OF THE PLAN AND AWARD AGREEMENT,
INCLUDING THE APPENDIX. YOU HEREBY AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND
FINAL ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS
RELATING TO THE PLAN AND AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU FURTHER
AGREE TO NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED
BELOW.

 

SERVICE PROVIDER:     TRIMBLE NAVIGATION LIMITED:           Signature     By   
       Print Name     Print Name           Residence Address     Title

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX TO

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED 2002 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(NON-U.S. AWARDEES)

TERMS AND CONDITIONS

This Appendix, which is part of the Award Agreement, includes additional terms
and conditions that govern the Restricted Stock Units and that will apply to you
if you are in one of the countries listed below. Unless otherwise defined
herein, capitalized terms set forth in this Appendix shall have the meanings
ascribed to them in the Plan or the Award Agreement.

NOTIFICATIONS

This Appendix also includes information regarding securities, exchange control
and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2010.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information in this Appendix as the
only source of information relating to the consequences of your participation in
the Plan because such information may be outdated when you vest in the Award
and/or sell any Shares acquired at vesting.

In addition, the information contained herein is general in nature and may not
apply to your particular situation. As a result, the Company is not in a
position to assure you of any particular result. You, therefore, are advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your particular situation.

Finally, if you are a citizen or resident of a country other than that in which
you currently are working or transfer employment to a different country after
the Award Date, the information contained herein may not apply to you.

AUSTRALIA

TERMS AND CONDITIONS

Australian Addendum. You understand and agree that your right to participate in
the Plan and any Restricted Stock Units granted under the Plan are subject to an
Australian Addendum to the Plan. This Award is subject to the terms and
conditions stated in the Australian Addendum, the Offer Document, the Plan and
the Award Agreement.

Restricted Stock Units Payable in Shares Only. Notwithstanding any discretion in
the Plan or anything to the contrary in the Award Agreement, the Restricted
Stock Units do not provide any right for you to receive a cash payment and shall
be paid in Shares only.

 

- 8 -



--------------------------------------------------------------------------------

NOTIFICATIONS

Securities Law Notification. If you acquires Shares under the Plan and offer the
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law, and you should obtain
legal advice regarding any applicable disclosure obligations prior to making any
such offer.

Exchange Control Notification. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report for you. If there is no
Australian bank involved in the transfer, you will be required to file the
report yourself.

BELGIUM

NOTIFICATIONS

Tax Reporting Notification. You are required to report any taxable income
attributable to the Restricted Stock Units on your annual tax return. You also
are required to report any bank accounts opened and maintained outside of
Belgium on your annual tax return.

CANADA

TERMS AND CONDITIONS

Restricted Stock Units Not in Consideration of Past Services. The Restricted
Stock Units and Shares subject to the Restricted Stock Units in no event should
be considered as compensation for, or relating in any way to, past services for
the Employer, the Company or an Affiliate. The Restricted Stock Units are
intended to provide you an additional incentive during the vesting period, but
in no event shall be construed as constituting an express or implied promise of
continued engagement as a Service Provider for the duration of the vesting
period, for any period, or at all, and shall not interfere with the Employer’s
right to terminate your relationship as a Service Provider at any time.

Termination Period. The following provision replaces paragraph (12) of the
“Nature of Grant” section of the Award Agreement:

In the event of termination of your employment (whether or not in breach of
local labor laws), your right, if any, to vest in the Restricted Stock Units
under the Plan will terminate effective as of the earlier of (a) the date on
which you receive notice of termination of your employment; or (b) the date on
which you are no longer actively employed by the Employer; and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Administrator shall have the exclusive discretion to determine when
you are no longer actively employed for purposes of your Restricted Stock Units
grant.

 

- 9 -



--------------------------------------------------------------------------------

The following provisions apply if you are in Quebec:

Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Data Privacy. The following provision supplements the “Data Privacy” section of
the Award Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer and/or any Affiliate to disclose and discuss
such information with their advisors. You also authorize the Company, the
Employer and/or any Affiliate to record such information and to keep such
information in your employment file.

COSTA RICA

There are no country-specific terms and conditions.

CZECH REPUBLIC

NOTIFICATIONS

Exchange Control Information. You may be required to file a report with the
Czech National Bank in connection with the Restricted Stock Units and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal advisor before vesting of the Restricted Stock Units to ensure
compliance with current regulations. You are solely responsible for complying
with applicable Czech exchange control laws.

FINLAND

There are no country-specific terms and conditions.

FRANCE

TERMS AND CONDITIONS

Restricted Stock Units Not Tax-Qualified. You understand that this Award is not
intended to be French tax-qualified.

 

- 10 -



--------------------------------------------------------------------------------

Consent to Receive Information in English. By accepting the grant of Restricted
Stock Units and this Award Agreement, which provides for the terms and
conditions of your Restricted Stock Units, you confirm having read and
understood the documents relating to this grant, which were provided to you in
English. You accept the terms of those documents accordingly.

En acceptant cette attribution gratuite d’actions et ce contrat qui contient les
termes et conditions de vos actions gratuites, vous confirmez avoir lu et
compris les documents relatifs à cette attribution qui vous ont été transmis en
langue anglaise. Vous acceptez ainsi les conditions et termes de ces documents.

NOTIFICATIONS

Exchange Control Information. If you import or export cash (e.g., sales proceeds
received under the Plan) with a value equal to or exceeding €10,000 and do not
use a financial institution to do so, you must submit a report to the customs
and excise authorities. If you maintain a foreign bank account, you are required
to report the maintenance of such to the French tax authorities when filing your
annual tax return.

GERMANY

NOTIFICATIONS

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables or payables or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.

INDIA

NOTIFICATIONS

Exchange Control Information. Please note that proceeds from the sale of Shares
must be repatriated to India within 90 days of such sale. You should obtain a
foreign inward remittance certificate (“FIRC”) from the bank for your records to
document compliance with this requirement, in case evidence of such repatriation
is requested by the Reserve Bank of India or the Employer.

 

- 11 -



--------------------------------------------------------------------------------

IRELAND

NOTIFICATIONS

Director Notification Requirement. If you are a director, shadow director1 or
secretary of an Irish Affiliate of the Company, pursuant to Section 53 of the
Irish Company Act 1990, you must notify the Irish Affiliate of the Company in
writing within five (5) business days of receiving or disposing of an interest
in the Company (e.g., Restricted Stock Units, Shares, etc.), or within five
(5) business days of becoming aware of the event giving rise to the notification
requirement, or within five (5) business days of becoming a director or
secretary if such an interest exists at the time. This notification requirement
also applies with respect to the interests of a spouse or minor children, whose
interests will be attributed to the director, shadow director or secretary.

ITALY

TERMS AND CONDITIONS

Data Privacy Notice and Consent. The following provision replaces the “Data
Privacy” section of the Award Agreement:

You hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of your personal data as
described in this section of this Appendix by and among, as applicable, the
Employer, the Company and any Affiliate for the exclusive purposes of
implementing, administering, and managing your participation in the Plan.

You understand that the Employer, the Company and any Affiliate hold certain
personal information about you, including, without limitation, your name, home
address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company or any Affiliate, details of all Restricted
Stock Units or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, managing and administering the Plan (“Data”).

You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Trimble Navigation Limited, with registered offices at 935 Stewart
Drive, Sunnyvale, California 94085, United States of America, and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy is Trimble Italia
SrL, Centro Torri Bianche, Palazzo Larice, 3, 20059 Vimercate (MI), Italy.

 

1 

A shadow director is an individual who is not on the board of directors of the
Company or the Irish Affiliate but who has sufficient control so that the board
of directors of the Company or the Irish Affiliate, as applicable, acts in
accordance with the directions and instructions of the individual.

 

- 12 -



--------------------------------------------------------------------------------

You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan. You understand that Data may also be transferred to
the Company’s independent registered public accounting firm Ernst & Young LLP,
or such other public accounting firm that may be engaged by the Company in the
future. You further understand that the Company, the Employer and/or any
Affiliate will transfer Data among themselves as necessary for the purposes of
implementing, administering and managing your participation in the Plan, and
that the Company, the Employer and/or Affiliate may each further transfer Data
to third parties assisting the Company in the implementation, administration,
and management of the Plan, including any requisite transfer of Data to a broker
or other third party with whom you may elect to deposit any Shares acquired
under the Plan. Such recipients may receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan. You understand that
these recipients may be located in or outside of the European Economic Area,
such as in the United States or elsewhere. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.

You understand that Data-processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable local laws and regulations, does not require your consent
thereto, as the processing is necessary to the performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right, without limitation, to access, delete, update,
correct, or terminate, for legitimate reason, the Data-processing. Furthermore,
you are aware that Data will not be used for direct-marketing purposes. In
addition, Data provided can be reviewed and questions or complaints can be
addressed by contacting your local human resources representative.

Plan Document Acknowledgment. In accepting the Restricted Stock Units, you
acknowledges that you have received a copy of the Plan and the Award Agreement
and have reviewed the Plan and the Award Agreement, including this Appendix, in
their entirety and fully understand and accept all provisions of the Plan and
the Award Agreement, including this Appendix.

You acknowledge that you have read and specifically approve the following
sections of the Award Agreement: “Forfeiture”; “Tax Obligations”; “No Guarantee
of Continued Service”; “Nature of Grant”; “No Advice Regarding Grant”;
“Language”; “Entire Agreement”; “Governing Law/Venue”; and “Data Privacy Notice
and Consent” in this Appendix.

 

- 13 -



--------------------------------------------------------------------------------

NOTIFICATIONS

Exchange Control Information. You are required to report in your annual tax
return: (a) any transfers of cash or Shares to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; and (b) any foreign investments or
investments (including proceeds from the sale of Shares acquired under the Plan)
held outside of Italy exceeding €10,000 or the equivalent amount in U.S.
dollars, if the investment may give rise to income in Italy. You are exempt from
the formalities in (a) if the investments are made through an authorized broker
resident in Italy, as the broker will comply with the reporting obligation on
your behalf.

JAPAN

NOTIFICATIONS

Exchange Control Information. If you acquire Shares valued at more than
¥100,000,000 in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance through the Bank of Japan within 20 days of
the acquisition.

KENYA

There are no country-specific terms and conditions.

KOREA

NOTIFICATIONS

Exchange Control Information. If you receive US$500,000 or more from the sale of
Shares, Korean exchange control laws require you to repatriate the proceeds to
Korea within 18 months of the sale.

NETHERLANDS

NOTIFICATIONS

Securities Law Information. You should be aware of Dutch insider-trading rules,
which may impact the sale of Shares acquired under the Plan. In particular, you
may be prohibited from effectuating certain transactions if you have inside
information regarding the Company.

By accepting the Restricted Stock Units and participating in the Plan, you
acknowledge having read and understood this Securities Law Information and
further acknowledge that it is your responsibility to comply with the following
Dutch insider-trading rules.

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to an issuing company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is defined as knowledge of details concerning the issuing
company to which the securities relate, which is not public, and which, if
published, would reasonably be expected to affect the stock price, regardless of
the development of the price. The insider could be a Service Provider in the
Netherlands who has inside information as described herein.

 

- 14 -



--------------------------------------------------------------------------------

Given the broad scope of the definition of inside information, certain Service
Providers working in the Netherlands (possibly including you) may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when you had such inside information.

NEW ZEALAND

There are no country-specific terms and conditions.

SINGAPORE

NOTIFICATIONS

Securities Law Information. The Restricted Stock Units are being granted on a
private basis and are, therefore, exempt from registration in Singapore.

Director Notification Requirement. If you are a director, associate director or
shadow director of a Singaporean Affiliate, you must notify the Singaporean
Affiliate in writing within two days of receiving or disposing of an interest
(e.g., the Restricted Stock Units) in the Company or an Affiliate, or within two
days of becoming a director if such an interest exists at the time.

SPAIN

TERMS AND CONDITIONS

Nature of Grant. This provision supplements the “Nature of Grant” section of the
Award Agreement:

In accepting the Restricted Stock Units, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.

You understand that the Company has unilaterally, gratuitously and in its own
discretion decided to grant Restricted Stock Units under the Plan to certain
Service Providers throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not bind the Company or an Affiliate, other than as set forth in the Award
Agreement. Consequently, you understand that this Award is granted on the
assumption and condition that this Award and any Shares acquired upon vesting of
this Award are not a part of any employment contract (either with the Company or
an Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation), or any other right whatsoever.
Furthermore, you understand that you will not be entitled to continue vesting in
this Award once your relationship with the Company or an Affiliate as a Service
Provider ceases. In addition, you understand that this Award would not be
granted but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken, or should any of the conditions not be met for any reason, any grant
of or right to this Award shall be null and void.

 

- 15 -



--------------------------------------------------------------------------------

NOTIFICATIONS

Exchange Control Information. You must declare the acquisition of Shares to the
Direccion General de Política Comercial y de Inversiones Extranjeras (the
“DGPCIE”) of the Ministerio de Economia for statistical purposes. You must also
declare ownership of any Shares with the Directorate of Foreign Transactions
each January while the Shares are owned. In addition, if you wish to import the
ownership title of the Shares (i.e., share certificates) into Spain, you must
declare the importation of such securities to the DGPCIE.

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), you must inform the financial institution
receiving the payment of the basis upon which such payment is made. You will
need to provide the institution with the following information: (i) your name,
address, and fiscal identification number; (ii) the name and corporate domicile
of the Company; (iii) the amount of the payment; (iv) the currency used; (v) the
country of origin; (vi) the reasons for the payment; and (vii) any further
information that may be required.

SWEDEN

There are no country-specific terms and conditions.

THAILAND

NOTIFICATIONS

Exchange Control Information. You must repatriate all cash proceeds received
from participation in the Plan to Thailand and convert such proceeds to Thai
Baht within 360 days of repatriation or deposit the funds in a foreign exchange
account with a Thai bank. If the amount of the proceeds is equal to or greater
than US$20,000, you must report specifically the inward remittance to the Bank
of Thailand on a Foreign Exchange Transaction Form.

UNITED ARAB EMIRATES

There are no country-specific provisions.

UNITED KINGDOM

TERMS AND CONDITIONS

Restricted Stock Units Payable in Shares Only. Notwithstanding any discretion in
the Plan or anything to the contrary in the Award Agreement, the Restricted
Stock Units do not provide any right for you to receive a cash payment and shall
be paid in Shares only.

 

- 16 -



--------------------------------------------------------------------------------

Joint Election. As a condition of participation in the Plan and the vesting of
the Restricted Stock Units, you agree to accept any liability for secondary
Class 1 National Insurance contributions, which may be payable by the Company
and/or the Employer in connection with the Restricted Stock Units, and any event
giving rise to Tax-Related Items (the “Employer NICs”). Without prejudice to the
foregoing, you agree to execute a joint election with the Company, the form of
such joint election having been approved formally by Her Majesty’s Revenue and
Customs (“HMRC”) (the “Joint Election”), and any other required consent or
election. You further agree to execute such other joint elections as may be
required between you and any successor to the Company or the Employer. You
further agree that the Company or the Employer may collect the Employer NICs
from you by any of the means set forth in the “Tax Obligations” section of the
Award Agreement.

If you do not enter into a Joint Election prior to the vesting of the Restricted
Stock Units, you will not be entitled to vest in the Restricted Stock Units
unless and until you enter into a Joint Election, and no Shares will be issued
to you under the Plan, without any liability to the Company or the Employer.

Tax Obligations. The following provision supplements the “Tax Obligations”
section of the Award Agreement:

You agree that, if you do not pay or the Company or the Employer does not
withhold from you, the full amount of Tax-Related Items that you owe upon
vesting of the Restricted Stock Units, or the release or assignment of the
Restricted Stock Units for consideration, or the receipt of any other benefit in
connection with the Restricted Stock Units (the “Taxable Event”) within 90 days
after the Taxable Event, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, the amount that should
have been withheld shall constitute a loan owed by you to the Company and/or the
Employer, effective 90 days after the Taxable Event. You agree that the loan
will bear interest at the official HMRC rate and immediately will be due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by withholding such amount from salary, bonus or any other funds due
to you by the Company or the Employer, by withholding in Shares issued upon
vesting of the Restricted Stock Units or from the cash proceeds from the sale of
Shares or by demanding cash or a check from you. You also authorize the Company
to delay the issuance of any Shares to you unless and until the loan is repaid
in full.

Notwithstanding the foregoing, if you are an executive officer or a director
within the meaning of Section 13(k) of the Exchange Act, the terms of the
immediately foregoing provision will not apply. In the event that you are an
executive officer or a director and Tax-Related Items are not collected within
90 days of the Taxable Event, the amount of any uncollected Tax-Related Items
may constitute a benefit to you on which additional income tax and National
Insurance contributions may be payable. You acknowledge that you will be
responsible for reporting any income tax and National Insurance contributions
(including Employer NICs) due on this additional benefit directly to HMRC under
the self-assessment regime.

 

- 17 -